                         UNITED STATES DISTRICT COURT
                                                                                    <\.:riv·
                                                                                    1~- .           ii -, '~"'!;)!
                         EASTERN DISTRICT OF KENTUCKY                               · \; · u .:' <::U lo
                               CENTRAL DIVISION                                          ,..   ,   '~



                                 at LEXINGTON                                        r~Cn;:1«;      r:-~.
                                                                           ,.:L'.:~:~;   -              ,-;<1'_.·r ":::JtJ;.~1

Civil Action No. 17-458-HRW

JULIE PATTERSON,                                                                         PLAINTIFF,


                                        JUDGMENT


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                         DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     pursuant to sentence four of 42 U.S.C. § 405(g), the administrative decision is
             AFFIRMED and judgment is entered in favor of the Defendant;
      B.     the Plaintiff's Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.


      This        day of November, 2018.

                                                                Signed By:
                                                                Heney R. WUholt Jc,
                                                                Unlt•d Stat11 District Judge
